Citation Nr: 0331621	
Decision Date: 11/14/03    Archive Date: 11/25/03	

DOCKET NO.  02-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
24, 2000, for an award of service connection for diabetes 
mellitus, Type II (DMII) and special monthly compensation 
based on loss of use of a creative organ. 

2.  Entitlement to an evaluation in excess of 10 percent for 
DMII. 

3.  Entitlement to concurrent payment for nonservice-
connected pension and special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1964, and from June 1965 to June 1968.  He had 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the benefits sought 
on appeal.  Although the veteran requested a travel board 
hearing in his substantive appeal, he later withdrew that 
request in October 2002.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  DMII was added to the list of diseases presumed related 
to exposure to Agent Orange by law, effective on July 9, 
2001.  

3.  The veteran first filed a claim for service connection 
for DMII, attributable to Agent Orange exposure on November 
24, 2000.  

4.  The veteran's DMII is essentially controlled by diet; the 
veteran does not require insulin or oral hypoglycemic agents 
and does not have any restriction of activities, and does not 
seek or require any routine medical treatment for DMII.

5.  The veteran has elected to receive pension benefits 
rather than a lower rate of compensation benefits, including 
special monthly compensation based on loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 24, 2000, for an 
award of service connection for DMII based upon presumptive 
exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.114, 3.400, 3.816 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for DMII have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2003).  

3.  The veteran having elected to receive VA pension as the 
greater benefit than his alternative entitlement to VA 
compensation, including payment of special monthly 
compensation based upon use of a creative organ, the veteran 
may not receive both pension and compensation benefits 
concurrently.  38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. 
§ 3.700 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claim in this appeal was initiated in November 2000.  The 
claims folder reveals that the veteran and representative 
were informed of the laws and regulations applicable to his 
claims and they were provided the laws and regulations 
governing VCAA in rating decisions and the statement of the 
case.  In June 2001, the veteran and representative were 
specifically notified of VCAA and VA's duty to notify and 
assist.  The veteran was informed of the evidence necessary 
to substantiate his claim.  The veteran was informed that the 
RO would collect any evidence reasonably identified by him by 
proper completion of medical release forms and he was offered 
any assistance he might request.  

Although this particular notice requested that evidence be 
submitted within 60 days, this appeal was not in fact 
forwarded to the Board for appellate review until October 
2002, well over a year after that 60-day period expired.  
Additionally, in February 2001, the veteran wrote that his 
only treatment had been with VA and that he did not go to 
private doctors and that he did not go to the VA anymore.  
This statement plainly indicated that there was no additional 
evidence the veteran wished to submit or wished for VA to 
collect on his behalf.  

Additionally, the Board notes that the claim with respect to 
an earlier effective date and the claim with respect to 
concurrent payment of VA compensation and pension is based 
essentially upon a proper application of laws and regulations 
to the known facts which are already well documented in the 
veteran's claims folder.  With respect to the claim for an 
increased evaluation, the Board notes that all available 
treatment records from VA have been collected for review and 
that the veteran has specifically been provided a VA 
examination for diabetes mellitus which is adequate for 
rating purposes.  Under these circumstances, the Board finds 
that the veteran has been informed of the evidence which he 
must present and the evidence which VA would collect on his 
behalf and the duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); PVA v. 
Secretary of VA, 345 F.3d 1334 (Fed. Cir. 2003).  

On February 6, 1991, the Agent Orange Act of 1991, Pub. Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
herbicide agents.  38 U.S.C.A. § 1116 (West 2002).  

Effective on July 9, 2001, the provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for DMII which might become manifest to a 
degree of 10 percent or more at any time after service.  A 
veteran exposed to herbicide agent during service in Vietnam 
during specified periods who later acquires DMII shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A claim filed within one year 
from service separation shall be established the day 
following such separation.  Under 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if the claim is received within one year after 
separation from active duty; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  

Where compensation is awarded pursuant to a liberalizing law, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  Where compensation is awarded pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, for a claimant 
to be eligible for a retroactive payment under this 
paragraph, the evidence must show that such claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalized law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  

Most recently, and consistent with the final stipulation in 
Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), and in specific guidance 
provided in two subsequent Federal Court decisions, VA 
recently adopted 38 U.S.C.A. § 3.816 to specifically deal 
with effective dates for awards for disability or death 
caused by a condition presumptively associated with herbicide 
exposure.  This regulation provides that if an appellant's 
claim for compensation for the cover of the herbicide disease 
was either pending before VA in March 1989 or was received by 
VA between that date and the effective date for the 
regulation establishing a presumption of service connection 
(the effective date for DMII was July 9,2001), the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2).  The only exception would be for an 
individual who filed a claim within one year of separation 
from service, in which case the effective date of the award 
would be the day following such separation.  

It is further provided by this regulation that a claim will 
be considered a claim for compensation for a particular 
covered herbicide disease if (1) the claimant's application 
and other supporting statements and any submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability, 
or (2) VA issued a decision the claim between May 3, 1989, 
and the effective date of the law establishing a presumption 
of service connection for the covered disease (for DMII, July 
9, 2001), in which VA denied compensation for a disease that 
reasonably may be construed as the same covered herbicide 
disease for which compensation has been awarded.  Id.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in 
several occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Where an award of service connection has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged," if supported by the 
competent evidence on file.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Diabetes which is manageable by restricted diet only warrants 
a 10 percent evaluation.  Diabetes which requires Insulin 
with a restricted diet, or oral hypoglycemic agents and a 
restricted diet warrants a 20 percent evaluation.  Diabetes 
requiring insulin, a restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Except to the extent that retirement pay is waived under 
other provisions of law, not more than one award of pension, 
compensation, emergency officers', regular, or reserve 
retirement pay, or initial award of naval pension granted 
after July 13, 1943, shall be made concurrently to any person 
based on such person's own service or concurrently to any 
person based on the service of any other person.  38 U.S.C.A. 
§ 5304(a)(1); 38 C.F.R. § 3.700.  

Except as otherwise provided, a person entitled to receive 
pension or compensation under more than one law or section of 
a law administered by VA may elect to receive whichever 
benefit, regardless of whether it is the greater or lesser 
benefit, even though the election reduces the benefits 
payable to his or her dependents.  Such person may at any 
time elect or reelect the other benefit.  An election by a 
veteran controls the rights of all dependents in the case.  
38 C.F.R. § 3.701(a)(Cl).  

Analysis--Effective Date:  The facts presented with respect 
to this issue are fairly straight-forward and not much in 
dispute.  The veteran first presented a specific claim for 
service connection for Type II diabetes mellitus attributable 
to herbicide exposure which was received by VA on November 
24, 2000.  The law and regulations first authorizing 
recognition of DMII as a disease presumed related to 
herbicide exposure was passed and made effective some months 
later on July 9, 2001.  The veteran is documented to have had 
service in Vietnam and the RO appropriately granted service 
connection for DMII in accordance with these laws and 
regulations in a November 2001 rating action and, citing 
Nehmer, made this allowance effective from the date of 
receipt of the veteran's claim on November 24, 2000.  The RO 
also granted, at the time, service connection for impotence 
as this was shown to be clinically related to DMII with an 
award of entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(k) on account of loss of use of a creative 
organ, effective from the same date.  

The veteran agreed with the allowance but disagreed with the 
10 percent evaluation assigned and with the effective date.  
He specifically argued his belief that the effective date 
should be the date he was first diagnosed for DMII.  In his 
notice of disagreement, the veteran indicated he was first 
diagnosed with DMII "sometime in 1993-94."  In a 
substantive appeal, the veteran indicated that he was first 
diagnosed with DMII in "the mid-nineties."  A review of the 
claims folder reveals that the veteran is first shown to have 
a confirmed diagnosis of DMII by VA examination in June 2001.  
Earlier VA treatment records are silent for such diagnosis.  
The veteran was provided a specific VA examination for 
herbicide exposure in November 1996 and there was no 
complaint, finding, diagnosis or noted treatment for DMII in 
that special herbicide VA examination report.  In any event, 
the applicable laws and regulations governing the assignment 
of effective dates does not turn on the question of when a 
diagnosis was first made.  Instead, the inquiry is when VA 
first receives a claim for service connection for DMII, and 
in this case, the first clear specific claim for service 
connection for such disorder was received on November 24, 
2000, the effective date already assigned by the RO.  

In accordance with newly adopted effective de regulations at 
38 C.F.R. § 3.816, which were adopted with specific reference 
to the Nehmer Court decisions, it is provided that when an 
appellant's claim for service-connected  VA disability 
compensation for the covered herbicide disease was pending 
before VA on May 3, 1989, or was received by VA between that 
date and the effective date establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the latter of the date such claim 
was received by VA or the date disability arose, unless such 
claim is filed within one year from the appellant's 
separation from service.  The veteran's claim in this case 
was filed some decades after service separation so the 
applicable effective date rule is that it will be the latter 
of the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2).  This rule 
specifically indicates that the effective date assignable 
must be the date such claim was received by VA, even if the 
disability is shown to have arisen at some earlier date, as 
alleged by the veteran in this case.  Again, the date VA 
received this claim was November 24, 2000, and this is the 
earliest assignable effective date as a matter of applicable 
law and regulation for the veteran's award of service 
connection for DMII and secondary loss of use of a creative 
organ.

Analysis--Increased Rating:  The veteran alleges to have been 
first diagnosed as having DMII in the mid-1990's.  There are 
no records of ongoing care or treatment for this disorder on 
file.  Again, in May 1996, the veteran was provided a VA 
examination which was specific for diseases related to 
herbicide exposure and the veteran did not complain of nor 
was there any finding of DMII.  In February 2001, the veteran 
wrote that he had only received treatment in the past from VA 
and that he did not go to private doctors and that he did not 
go to the VA anymore.  (Move up).  VA examination performed 
in January 1994 contained no complaints, findings or 
diagnosis of DMII.  

The veteran was provided a VA examination specific for 
diabetes in June 2001.  The veteran himself reported that he 
had first been diagnosed with diabetes in 1994 "based on lab 
findings."  He had never been hospitalized for diabetes.  He 
denied a history of ketoacidosis and rare hypoglycemia.  His 
only treatment was by diet and avoidance of concentrated 
sweets.  He did not have any restriction of activities.  He 
denied any history of visual blurring or myocardial 
infarction or chest pains or syncopal episodes, or leg 
cramps.  He did complain of shortness of breath but had a 40-
pack-year-history of smoking and drank beer on a daily basis.  
While he reported a past history of left ventricular 
hypertrophy, an EKG during examination was normal.  He 
reported numbness in the hands and feet "once a month."  He 
had no medical treatment for diabetes and said that he did 
not go to see a doctor.  His medications, "which he has not 
been taking because of inconvenience or whatever, included 
Fosinopril, Allopurinol, inhalers and allergy medicine."  A 
thorough physical examination did not result in any 
particular abnormal findings related to DMII.  The diagnosis 
was DMII with complication of impotence.

A preponderance of the evidence of record is against an 
evaluation in excess of the presently assigned 10 percent for 
DMII.  38 C.F.R. § 4.119, Diagnostic Code 7913 provides a 10 
percent evaluation is warranted when diabetes is manageable 
by a restricted diet only.  The next higher 20 percent 
evaluation requires either Insulin and a restricted diet, or 
oral hypoglycemic agents with a restricted diet.  The next 
higher 40 percent evaluation requires insulin, a restricted 
diet, and a regulation of activities.

The June 2001 VA examination for diabetes clearly indicated 
that the veteran's DMII was only treated by restricted diet.  
The veteran is nowhere shown tin the evidence on file to 
require insulin and DMII is routinely defined as "non-
Insulin dependent diabetes."  Similarly, the veteran is now 
shown to require any oral hypoglycemic agents.  Fosinopril is 
a medication provided for high blood pressure and Allopurinol 
is a medication provided for gout.  The other medicines 
referred to by the veteran are inhalers and allergy medicine 
for allergy.  The examination report specifically found that 
the veteran did not have any restriction of activities.  The 
veteran by his own report and by the evidence on file does 
not seek or require routine medical treatment for DMII.  
(Move up).  In evaluation of previously awarded non-service 
connected pension, the RO has awarded a 10 percent evaluation 
for hypertension and a 20 percent evaluation for gout.  

The veteran has also requested an extraschedular evaluation 
for DMII and the RO has previously addressed that request in 
the April 2002 statement of the case.  In his notice of 
disagreement and substantive appeal, the veteran has argued 
that the 10 percent evaluation is inadequate for his support 
as is the greater benefit of pension which he has elected in 
lieu of a lower amount of assigned VA compensation.  He has 
also argued for an extraschedular evaluation on the basis of 
the cost of maintaining a restricted diet.  He, however, has 
submitted no evidence that maintaining a restricted diet 
compatible with DMII results in higher than average costs for 
food purchase and preparation.  

38 C.F.R. § 3.321(b)(1) provides that an extraschedular 
evaluation may be warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment, or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  The disability picture presented by the 
competent clinical evidence of the effects of the veteran's 
DMII does not present either an exceptional or unusual 
disability picture in the veteran's case.  The veteran has 
never been hospitalized for DM.  While the veteran has long 
been shown to be unemployable, his unemployability is not 
shown to be related in any way to his diagnosis of DMII.  The 
award of Social Security disability made to the veteran in 
1990 was based upon findings of restrictive lung disease, 
gout, an enlarged aorta, and hearing loss.  This clearly 
preceded the veteran's later diagnosis of DMII.  The RO most 
recently denied a claim for a total disability rating based 
upon individual unemployability due to service-connected 
disability (TDIU) in an April 2002 rating decision which 
found that the veteran was not rendered unemployable solely 
due to service-connected  disability, including DMII.  The 
veteran was notified of this decision and of his appellate 
rights and did not file a timely disagreement or appeal.

Because the veteran's DMII is shown clearly to be treated 
solely by a restriction of diet, the currently assigned 10 
percent evaluation for this disability is warranted.  In the 
absence of evidence that the veteran has required Insulin or 
an oral hypoglycemic agent in addition to restricted diet, 
the next higher 20 percent evaluation is not warranted.  An 
extraschedular evaluation is not warranted.  

Analysis--Concurrent Payment of Pension and Compensation:  
The veteran has argued that he should be allowed to receive 
both his award of nonservice-connected pension and payment of 
special monthly compensation for loss of use of a creative 
organ for impotence found secondary to service-connected DMII 
in accordance with 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.50(a).  

The veteran has been in receipt of non-service-connected 
pension based on collective disability unrelated to military 
service since March 1991.  Pursuant to the rating decision 
now on appeal, the veteran is in receipt of 10 percent 
evaluations each for service-connected tinnitus and DMII with 
a combined evaluation of 20 percent plus entitlement to 
special monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(k).  Pursuant to his right of election, the veteran 
elected to receive pension in lieu of compensation as the 
greater monetary benefit available to him from VA.  

The governing laws and regulations have long held that a 
veteran may not receive concurrent payments of compensation 
and pension benefits, and require a veteran to elect to 
receive one benefit or the other.  See38 U.S.C.A. § 5304; 
38 C.F.R. § 3.700.  Although the veteran is certainly 
entitled to elect to receive VA compensation at a 20 percent 
rate which would include an additional amount of special 
monthly compensation for loss of use, to do so would not be 
to his collective benefit since the rate of pension payable 
for a nonservice-connected disability clearly exceeds the 
amount available for compensation as presently awarded.  The 
veteran, however, may not receive both VA compensation and 
pension in accordance with long-established rules governing 
payment of VA benefits.  The veteran has elected the greater 
benefit of pension and this election precludes additional 
payment of any VA compensation, including an award of special 
monthly compensation for loss of use as a matter of law and 
regulation.  


ORDER

Entitlement to an effective date earlier than November 24, 
2000, for the award of service connection for diabetes 
mellitus, Type II, is denied.

Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus, Type II, is denied.  

Entitlement to concurrent receipt of nonservice-connected 
pension and special monthly compensation based upon loss of 
use of a creative organ, is denied.  



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

